DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2021, has been entered.
 
Specification
Applicants’ amendments to the specification of September 24, 2021, are noted and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,140,257 to Kershaw in view of USPN 6,080,420 to Qin and “Alginate fibres: an overview of the production processes and applications in wound management” to Qin (herein referred to as “Qin II”).
Regarding claims 1-3, 5-10 and 15, Kershaw teaches composite fibers and wound dressings incorporating such fibers, comprising a matrix of from 10% to less than 50% of water insoluble alginate having dispersed therein at least 40% of another polysaccharide (Kershaw, Abstract).  Kershaw teaches that preferably, the fibers comprise more preferably from 60 to 85% of another polysaccharide, which is most preferably carboxymethyl cellulose (Id., column 1 line 56 to column 2 line 7).  Kershaw teaches that the fibers are capable of being spun or otherwise mechanically processed, and that the fibers may have a staple length and formed into a non-woven wound dressing (Id., column 2 lines 30-43, Example 3).  Note that non-wovens are inherently entangled.  Kershaw teaches adding sodium alginate and another polysaccharide to water to form a dope and forcing the dope through a spinneret to form fibers (Id., column 2 lines 20-29).  Based on the disclosure above, one of ordinary skill in the fiber art would expect that the alginate and carboxymethyl cellulose are homogeneously distributed throughout.  Kershaw does not appear to require other components in combination with the alginate and polysaccharide (see for example Id., claims 1-5), which would entail that the total amount would be at least 90% by weight of the fiber, or 100%.  Therefore, the amount of alginate and carboxymethyl cellulose is within the claimed range.

Regarding the claimed guluronate content, Qin teaches fibers of cospun alginates useful in wound dressings, comprising an alginate co-spun with at least one water soluble organic polymeric species, wherein an example of such fibers comprise alginate and CMC (Qin, Abstract).  Qin teaches that the alginate may be one having a G-content of 35-70% and correspondingly an M-content of 65-30% by weight (Id., column 1 lines 46-52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of Kershaw, wherein the alginate has a G-content and M-content, such as within the claimed ranges, as taught by Qin, motivated by the desire of forming a conventional fiber comprising an alginate composition known in the art as being predictably suitable for forming wound dressing fibers comprising alginate and carboxymethyl cellulose.
Regarding the claimed stretching, Kershaw teaches an absorbent, composite fibre suitable for use in wound dressings (Kershaw, Abstract, column 1 lines 5-8).  Additionally, Qin II teaches alginate fibres suitable for use in wound dressings, since alginate materials absorb wound fluid or donate water to a dry wound when used in the hydrated gel form (Qin II, Abstract, page 171).  Qin II teaches that alginate is a linear polymeric acid composed of mannuronic acid (M) and guluronic acid (G) residues (Id., page 2), wherein the carboxymethyl cellulose are added to a spinning solution to improve the absorption capacity of alginate fibres (Id., page 179).  Qin II teaches spinning a solution to form fibres taken up at 7.2 m/min which are then stretched at 80°C to 9 m/min and carded into a non-woven dressing (Id.).  Note that based on the rates of 7.2 m/min and 9 m/min, the fibers appear to be stretched at 125%.  Qin II 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the fibers are drawn and stretched to orient the polymeric molecules, such as at a temperature and stretch ratio within the claimed ranges, as taught by Qin II, motivated by the desire of forming a conventional fiber formed by a process known in the art to predictably improve the fiber strength.
Alternatively, although the prior art combination does not appear to teach the claimed water temperature and the specifically claimed stretch ratio range, the limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 
Regarding the claimed values of z, absent evidence to the contrary, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed values of z appear to naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.  
Alternatively, Kershaw teaches that the composite fiber is formed by adding sodium alginate and another polysaccharide to form a dope, spinning the dope to form fibers, and treating the fibers with a calcium ions to convert the alginate to calcium alginate and cross-link the alginate to the other polysaccharide (Kershaw, column 2 lines 20-29).  Kershaw teaches an example using a bath containing 30 L of 0.4 mol/dm3 calcium chloride (Id., Example 1).  Such an amount of calcium chloride appears consistent with Applicants’ specification.  Therefore, absent evidence to the contrary, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed values of z appear to naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.  

Regarding claim 8, Kershaw teaches adding sodium alginate and another polysaccharide to water to form a dope and forcing the dope through a spinneret to form fibers.  Such a structure appears substantially similar to the claimed process.
Alternatively, the claimed limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 

Claims 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw in view of Qin and Qin II, as applied to claims 1-3, 5-10 and 15 above, and further in view of US Pub. No. 2013/0197460 to Shaw.
Regarding claim 4, the prior art combination does not appear to teach the claimed degree of carboxymethylation.  However, Shaw teaches an absorbent component for a wound dressing, the component comprising a wound contacting layer comprising gel forming fibers bound to a foam layer (Shaw, Abstract).  Shaw teaches the fibers are preferably chemically modified cellulose fibers and in particular spun sodium carboxymethylcellulose fibers or composite fibers of alginate and polysaccharide fibers (Id., paragraph 0012).  Shaw teaches that the degree of substitution of the carboxymethylated gel forming fibers is preferably at least 0.2 carboxymethyl groups per cellulose unit (Id., paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the carboxymethyl cellulose has a degree of carboxymethylation, such as within the claimed range, as taught by Shaw, motivated by the desire of forming a conventional fiber comprising a carboxymethyl cellulose having a degree of carboxymethylation known in the art as being predictably suitable for forming wound dressing fibers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the wound dressing additionally includes a foam layer, as taught by Shaw, motivated by the desire of forming a conventional wound dressing having an additional layer known in the art to predictably absorb exudate but readily release it through moisture vapor transmission.

Claims 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw in view of Qin and Qin II, as applied to claims 1-3, 5-10 and 15 above, and further in view of USPN 7,745,681 to Ferguson.
Regarding claims 11, 12 and 16, the prior art combination teaches a wound dressing comprising a nonwoven, but does not appear to teach the specifically claimed structure.  However, Ferguson teaches a fabric comprising first and second webs of gel-forming fiber needled to first and second sides of a textile fiber scrim, wherein the fabrics find application as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fibers of the prior art combination, wherein the wound dressing comprises nonwoven webs needled to a textile fiber scrim, as taught by Ferguson, motivated by the desire of forming a conventional wound dressing having a structure known in the art to be predictably advantageous, as only the gel-forming fiber comes into contact with the wound.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786